DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/09/2021 has been entered. 
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Barten US 4,969,779 in view of Paya US 5,725,334 is the closest art of record.
In regards to claims 1 and 2, Barten discloses on Figure 2, a cutting insert (1) comprising: a cutting portion, having a cutting portion major axis defining opposite forward to rearward directions and a cutting portion lateral axis, oriented perpendicular to the cutting portion major axis in a top view of the cutting portion (25a, 25b, 27, 26a, 26b), defining a feed direction, the cutting portion (25a, 25b, 27, 26a, 26b) comprising: a cutting portion corner (26a,26b) formed at the intersection of an upward facing rake surface, a forward facing forward cutting portion surface and a relief surface facing in the feed direction (Figure 2 of Barten) is being interpreted in the same manner as the drawings as filed); a cutting edge (25a, 25b) formed at an intersection of the rake surface and the relief surface; a land (28a, 28b) located on the rake surface and extending along, and away from, the cutting edge (25a, 25b); and a chip-control arrangement at the rake surface comprising: an elongated projection (39 or 34a of each of the sides of 39) projecting from the rake surface, spaced apart from the land (28a, 28b), and 
Barten fails to explicitly disclose that the land is a negative land such that the land slopes upwardly from the cutting edge to define an inclination angle greater than zero.
Paya teaches that it is well known in the art of cutting inserts to have a negative land (see Figures 5, 5a-5c), in order to have the advantage of stabilizing the cutting edge and increasing cutting edge strength in the regions of greatest cutting force to prevent cutting edge breakage (refer to at least col 1, lines 20-22 and lines 43-50). Note also that the land of Paya slopes upwardly from the cutting edge so that a land inclination angle, from a direction of the cutting edge towards the land is greater than zero. See Figure 2.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Barten’s land such that it is negative, to stabilize the cutting edge and increase cutting edge strength when machining.
Regarding claim 1, the closest prior art found, Barten in view of Paya do not teach or suggest that each protuberance extends from the projection to the cutting edge in such a manner that each protuberance extends laterally fully across the land and terminates at the cutting edge, so that the land comprises a plurality of spaced apart upwardly bulging land portions, and a further modification of the device of Barten would require altering the way that the device of Barten was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
claim 2, the closest prior art found, Barten in view of Paya do not teach or suggest that each pair of adjacent bulging land portions are spaced apart by a non-bulging land portion; the land inclination angle at the cutting edge at each of the bulging land portions forms a bulging land inclination angle; the land inclination angle at the cutting edge at each of the non-bulging land portions forms a non-bulging land inclination angle; the bulging land inclination angle at any given bulging land portion is greater than the non-bulging land inclination angles  at its adjacent non-bulging land portions.  A further modification of the device of Barten would require altering the way that the device of Barten was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE N RAMOS/Primary Examiner, Art Unit 3722